Response to Amendment
1.	This office action is in response to the amendment of 9/15/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1, 4-6, 9-12, 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. in view of Murrell, Jr. et al.
Khan et al. discloses a pressure vessel comprising:  a first container 102; a second container 116 surrounding the first container and including a fluid port 128; a barrier space 118 extending between the first container and the second container, wherein the barrier space contains a fluid with a high heat transfer coefficient that transfers heat between the first container and an exterior environment outside of the second container (since the second container 116 is made of aluminum, it will transfer heat from the heated fluid from the first container 102 to the outside environment, therefore reading on the limitation of heat transfer between the first container and an exterior environment outside of the second container); and an isolation valve 105 connected to the fluid port on the second container, in which such valves are known to be installed for safety purposes (which includes pressure relief due to overpressurization).  Murrell, Jr. et al. teaches a leak detector comprising a pressure sensitive relief valve 30 (which comprises a pressure sensor as recited in claim 4, a relief valve as recited in claim 5, and the combination of the pressure sensor and the relief valve as recited in claim 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Khan et al. by replacing the leak detection mechanism with a leak detection mechanism comprising a pressure sensor and a relief valve as taught by Murrell, Jr. et al. to relieve pressure from overpressurization due to a leak from the first container for safety purposes, since the fluid in the first container is pressurized (column 5, lines 36-37).  The barrier space extends within the pressure vessel as .

4.	Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. in view of Reis et al.
Reis et al. teaches a heat transfer fluid comprising pressurized helium due to the heat transfer capacity of pressurized helium [0087-0088].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used in the device of Khan et al. pressurized helium as the heat transfer fluid due to its heat transfer capacity as taught by Reis et al.
5.	Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. in view of Murrell, Jr. et al. as stated above, and in further view of Sagi et al.
Sagi et al. teaches a leak detector 100 system comprising an accumulator 110 to contain leaked fluids, in which the leaked can be measured if desired.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Khan et al. by adding to the leak detection mechanism of Khan et al. and Murrell, Jr. et al. an accumulator as taught by Sagi et al. to catch leaked fluid so the amount of leaked fluid can be measured.
6.	Claim 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. in view of Murrell, Jr. et al as stated above, and in further in view of Sagi et al. and Childers et al.
.  
Response to Arguments
7.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763